Comme TtiPBewOSB2ZALANINN Dmumesitt4el AieelORs2ejito Reape tlaff2

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.,com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Andrew S. Chung (AC 1988)
achung@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-539]
Attorneys for Plaintiff

Mattel, Ine.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MATTEL, INC.,
Plaintiff

Vv.

1622758984, ef al.
Defendants

 

 

CIVIL ACTION No.
18-cv-8821 (AJN)

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1 (A)(i) of the Federal Rules of Civil Procedure. Plaintiff Mattel.

Inc. (~Mattel™ or “Plaintift"), by their undersigned attorneys. hereby give notice of dismissal of

all claims against Defendants Best Hope. shanghaibinjiawangluogongchenyyounxiangongsi

shanghaiyejiajinchukouyouniangongsi, xiaoyango. yongyanonline. Home Goods. My Treasure

and Xi_Lian in the above-captioned action, with prejudice, and with each party to bear its own

attorneys” fees, costs and expenses.

 
Caasell BewoRBtA LAIN Deotunernt4el AflikeloSsze91bo Reape ZottZ2

Dated: March 26, 2019

It is so ORDERED.

Signed at New York, NY on

to

BY:

Respectfully submitted.

EPSTEIN DRANGEEL LLP

 

Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-5391

Atiornevs for Plaintiff
Mattel, Inc.

 

 
